DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-12, 15, 17-18, 20-22, 24-26, 30 & 33-34,  are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Lakic et al., Pub No.: US 20150097076 A1.

Regarding claims 1 & 21, Lakic et al. discloses an aircraft & a method of autonomously controlling an aircraft comprising: 

a fuselage joint connecting the fuselage to the wing assembly ([0028] “aerodynamic forces upon the main wing of a fixed-wing aircraft are transmitted from the wing to the aircraft fuselage through the wing-to-fuselage joint.”), wherein the fuselage joint permits the fuselage to move independently of the wing assembly ([0057] “This can allow independent control of the wing pitch angle relative to the fuselage, thus reducing the flare 
a fuselage actuator connecting the fuselage and wing assembly to pivot the fuselage relative to the wing assembly ([0037] A wing-to-body joint having an active suspension system, as disclosed herein, provides computer-controlled hydraulic or electro-magnetic actuators 414 at the main attachment points in the wing-to-fuselage joint. The actuators 414 are strategically grouped and connected to at least the four major wing-to-fuselage joints or connection points. Two forward actuator/connection units 406 can be provided at the front spar 408 and two rear actuator/connection units 410 are provided at the rear spar 412. The actuator/connection units 406, 410 are designed to effectively control all six degrees of freedom (i.e. motion in x, y, and z directions, and rotation about the x, y and z axes) of the wing 404 relative to the fuselage 402. Each actuator unit 406, 410 includes a pair of motion transducers 414, such as hydraulic cylinders, coupled to the pivot points of a scissor mechanism 416. Extension or retraction of the motion transducers 414 causes the respective scissor mechanism 416 to extend or retract, thus changing the distance between the wing 404 and fuselage 402 at the location of the particular actuator. This allows the wing 404 to be tilted at-will with respect to two orthogonal axes in a horizontal plane. & [0054] “These struts 1022 are pivotally attached to a structural lobe 1024 protruding from the rear of the rear spar 1008, and pivotally attached to floor 1020 of the aircraft fuselage 1010.”), 
at least one sensor mountable to the aircraft and configured to acquire data from one or more of a portion of the aircraft and an environment of the aircraft for detecting aircraft parameters, and a control system adapted to actuate the wing and fuselage actuators in response to signals from the at least one sensor whereby the aircraft is controlled by a combination of wing flexure and fuselage rotation relative to the wing assembly in response 

Regarding claim 2, Lakic et al. discloses the aircraft of claim 1 wherein the fuselage joint is configured to permit the fuselage to rotate about two at least two mutually orthogonal axes of rotation relative to the wing structure assembly or fuselage joint is configured to permit rotatable movement of the fuselage about a first horizontal axis for permitting roll of the fuselage relative to the wing assembly and a second horizontal axis orthogonal to the first axis for adjusting pitch of the fuselage relative to the wing assembly ([0033] Advantageously, as disclosed herein, a decoupled wing-to-body joint has been developed that can reduce the deflections and stress imposed upon an aircraft fuselage by wing bending, and can also reduce the effects of turbulence upon passenger comfort. As used herein, the term "decoupled" is intended to mean a joint in which the wing is not fixedly or rigidly or even merely pivotally connected to the fuselage. The decoupled joint disclosed herein decouples the entire main wing, rather than merely a portion of it, as is the case in swing-wing aircraft, for example. In a "decoupled" joint, as that term is used herein, the wing can move with respect to the fuselage in up to six degrees of freedom (i.e. motion in x, y, and z directions, and rotation about the x, y and z axes). In one embodiment, the decoupled wing-to-body joint disclosed herein includes a power-actuated, computer-controlled active suspension system that connects the aircraft main wing to the fuselage. The active suspension is integrated into the airplane in order to reduce the transmission of wing bending-induced static loads to the fuselage structure, to dampen the dynamic loading that is transferred from the wing to the fuselage, and to actively control dynamic interaction between the fuselage and the main wing in such cases as turbulence and flutter.).

Regarding claim 3, Lakic et al. discloses the aircraft of claim 1 wherein the control system is adapted to accept and store programmed flight information and aircraft control instructions ([0043] “The control system software, which is stored in memory in the controller 601, is based on an understanding of aircraft dynamic system behavior, and provides corresponding software code for effectively controlling the wing-to-body connection.”).

Regarding claim 9, Lakic et al. discloses the aircraft of claim 1 wherein the control system comprises:
a) memory ([0043] “The control system software, which is stored in memory in the controller 601, is based on an understanding of aircraft dynamic system behavior, and provides corresponding software code for effectively controlling the wing-to-body connection.”); and 
b) a primary flight controller comprising a processor in communication with the memory and configured to execute computer instructions stored on the memory, the computer instructions causing the processor to receive and transmit data from the processor to the plurality at least one of sensors sensor, the primary flight controller being electrically connected to one or more actuators ([0039] “The system 600 generally includes a central computer controller 601, sensors 602, actuators 604, a power source 606, and flight control system 607.” & [0043] The control system software, which is stored in memory in the controller 601, is based on an understanding of aircraft dynamic system behavior, and provides corresponding software code for effectively controlling the wing-to-body connection. The software can include an aircraft system model, and an actively-suspended wing model, and is configured to provide output via those models based on input signals from the system sensors 602, feedback from the flight control system 607, flight parameters, and conditioned inputs from the flight control system 607 as a result of pilot or autopilot input. Very fast computing speeds and increasing reliability of mechanical actuating systems allow the application of adjustable dynamic systems in primary structural joints on an aircraft, and allows the controller 601 to dynamically control the actuators 604. The central computer 601 receives dynamic input signals from the sensors 602 at various locations on the aircraft, and combines and/or compares the sensor readings with other data, such as airspeed, attitude and other indicators, such as from the flight control system (FCS) 607. Using custom-created software, the computer controller 601 can calculate an optimal dynamic response and send output in the form of command signals to the actuators 604. The actuators 604 dynamically adjust relative position between the main wing 609 and 

Regarding claim 11, Lakic et al. discloses the aircraft of claim 9 further comprising a secondary flight controller separate from the primary flight controller and operably connected to one or more actuators and communication system, the secondary flight controller configured to control one or more of the actuators independently of the primary flight controller ([0043]“The software can include an aircraft system model, and an actively-suspended wing model, and is configured to provide output via those models based on input signals from the system sensors 602, feedback from the flight control system 607, flight parameters, and conditioned inputs from the flight control system 607 as a result of pilot or autopilot input.... The central computer 601 receives dynamic input signals from the sensors 602 at various locations on the aircraft, and combines and/or compares the sensor readings with other data, such as airspeed, attitude and other indicators, such as from the flight control system (FCS) 607.”& [0046] Shown in FIGS. 7-9 are block diagrams that show the major components and functional interactions of an embodiment of the active wing suspension control system. Shown in FIG. 7 is a block diagram of a signal processing control system 700 showing how the wing-to-body joint active suspension system is integrated with the aircraft flight control system 702. The flight control system 702 provides input, such as airspeed, altitude, attitude, as well as flight control surface status, etc., to an FPGA embedded system 601, which is the controller that controls the active suspension system (603 in FIG. 6). The FPGA 601 is programmed to run a state machine corresponding to the selected system control law. It is supported by high-throughput random access memory, and includes drivers 706 for the actuators/servos. These drivers provide the actual actuator control signals, which are sent to the actuators 604. & [0048] “As a pilot or an autopilot system operates the aircraft, the flight control system 607 (e.g. flight control computer) receives conditioned inputs 802 from the pilot or autopilot. These inputs include commands for aircraft control surfaces, engines and other mechanical systems affecting flight performance that are not specifically related to the active wing suspension control system. 

Regarding claims 12 & 25, Lakic et al. discloses the aircraft of claim 9 & the method of claim 21; wherein the plurality of sensors at least one sensor acquires one or more of position data, inertial movement, ambient temperature, humidity, speed, and direction and/or one or more of the plurality of sensors is mounted on one or more of a wing, a plurality of winglets, or a fuselage of the aircraft ([0035] “These sensors detect motion of different parts of the vehicle, and the controller can receive the sensor input and make adjustments to the system fast enough that adjustments are made before the vehicle inertia is overcome by any new force or stress.” & [0050] “The active wing suspension control system also receives input from sensor feedback 906, as discussed above. With these inputs, the processor 601 provides signals to an output generator 908, which provides real-time control signals to the actuators 604, numbered 1 to N, of the active suspension system. The control system generates appropriate outputs for the actuators 604 based on control laws derived from the airplane active suspension model and flight performance parameters from other aircraft resources such as the control surfaces and vehicle models. As discussed above, the actuators 604 produce positional and/or performance feedback signals via active wing suspension system sensors 602, and this sensor data, along with signals from additional sensors 602, such as wing and fuselage sensors 602, shown in FIG. 1, can also be provided to precisely control the active suspension system for desired aircraft performance. The sensor feedback 906 is provided to the processor 601, and is also provided as flight control feedback 914 to the flight control system, so that the aircraft operator can be aware of the operational status of the active suspension system.”).

Regarding claims 15 & 26, Lakic et al. discloses the aircraft of claim 9 & the method of claim 25 wherein the processor is configured to relate the position data acquired from the at least one sensor to a reference position of the environment or the processor is configured to relate position data of one of the fuselage or wing assembly acquired from one of a plurality of sensors to a reference position of the other of the fuselage or wing assembly ([0035] “Such systems typically use an actuator, such as a linear electromagnetic motor, at each wheel of the vehicle in lieu of a conventional shock-and-spring setup. Unlike conventional fluid-based shock absorbers (dampers), the actuators in an active suspension system are not limited by their own inertia. Instead, the actuators can extend and compress at a much greater speed than conventional shock absorbers, and do so under the command of a computer controller, which extends or retracts the actuator in real time in response to sensor inputs and other data. These sensors detect motion of different parts of the vehicle, and the controller can receive the sensor input and make adjustments to the system fast enough that adjustments are made before the vehicle inertia is overcome by any new force or stress. Increasingly fast computing capabilities and the increasing reliability of mechanical actuating systems are part of what has made active suspension systems a reality. The speed of the computer controller can compensate for a much wider range of motion, shock and vibration in the vehicle than is possible with conventional shock and spring configurations. For example, the motion of each wheel of an automobile can be controlled so that the body of the car remains substantially level regardless of what's happening at each wheel. The actuators of an active suspension system can also counteract the body motion of the car while accelerating, braking and cornering, giving the driver a greater sense of control and reducing pitching and rolling of the vehicle cabin.).

Regarding claims 17-18, & 30; Lakic et al. discloses the aircraft of claim 1 & the method of claim 21.
wherein the one or more actuators controls one or more of the wing, winglets, fuselage, or a payload of the aircraft,

wherein the wing comprises a continuous wing assembly which is partially or entirely flexible along substantially its entire length; 
the wing comprises a continuous wing assembly which is relatively rigid along a central region and relatively flexible at end regions; or 
the wing comprises upstanding winglets at the opposing wing tips, the winglets each being moveable relative to the wing body about one or both of a vertical and horizontal axis ([0030] “The flex-tee/Pi-fitting combination enables a flexible fuselage reaction to wing bending, while retaining a relatively high capacity to withstand cabin pressure loads. While pickle fork and other types of connections provide a relatively rigid wing-to-body joint, vertical and horizontal forces as well as bending moments are transferred from the wing to the fuselage, causing the fuselage shape to change depending on the amount of wing displacement under aerodynamic loads. These wing attachment configurations can therefore produce fuselage deformation as a result of wing bending. & [0031] Another type of wing-to-body joint that is used in commercial aircraft is the pin-type joint, and example of which is shown in FIG. 3. ...These pin joints 310 at least partially isolate the fuselage 304 from wing bending moments. Pin type wing-to-body joints transmit horizontal and vertical forces, indicated by arrows 314, into the fuselage, but prevent wing bending moments from being transferred directly to the fuselage. However, the fuselage contour can still be forced out of shape by the reaction of the horizontal and vertical forces through the pin joints, as indicated by the deformed fuselage contour shown in dashed lines at 316.” & [0033] Advantageously, as disclosed herein, a decoupled wing-to-body joint has been developed that can reduce the deflections and stress imposed upon an aircraft fuselage by wing bending, and can also reduce the effects of turbulence upon passenger comfort. As used herein, the term "decoupled" is intended to mean a joint in which the wing is not fixedly or rigidly or even merely pivotally connected to the fuselage. The decoupled joint disclosed herein decouples the entire main wing, rather than merely a portion of it, as is the case in swing-wing aircraft, for example. In a "decoupled" joint, as that term is used herein, the 

Regarding claims 20 & 33, Lakic et al. discloses the aircraft of claim 9 & the method of claim 21; wherein the processor is configured to simultaneously obtain data from the one or more sensors ([0042] The signals from the sensors 602 become part of the input signals to the computer controller 601 that controls the active suspension system 603. The controller 601 can be a microcomputer device that is provided with a processor and system memory, and programming code for controlling the actuators in response to sensor and other input to modulate dynamic system response. The controller 601 and related components provide control system electronic processing hardware, including a real-time, high bandwidth processor that can receive numerous feedback signal inputs. This processor 601 can include multiple processors or a multicore CPU that is programmed to execute distributed threads of control system application software or firmware. Alternatively, the processor can be a field-programmable gate array (FPGA) with a digital signal processor (DSP) configured to handle the time requirements and complexity of active wing suspension control laws. & [0050] “The active wing suspension control system also receives input from sensor feedback 906, as discussed above. With these inputs, the processor 601 provides signals to an output generator 908, which provides real-time control signals to the actuators 604, numbered 1 to N, of the active suspension system.).

Regarding claims 22 & 24 & 34, Lakic et al. discloses the method of claim 21 further comprising;
transmitting data acquired from the plurality of sensors to a remote server and/or receiving data from the remote server,
controlling at least a portion of the aircraft based on data received from the remote server.
transmitting said sensor data and aircraft control information to ground personnel and wherein the sensor data and aircraft control information is used for one or more of tracking .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lakic et al., Pub No.: US 20150097076 A1, in view of Shaw, Pub. No.: US 20120261523 A1.

Regarding claim 4, Lakic et al. discloses the aircraft of claim 1.
Lakic et al. is not explicit on “winglets” , however Shaw, US 20120261523 A1, teaches Aircraft with Wings and Movable Propellers and discloses;
wherein the wing assembly further comprises winglets extending upwardly from the opposing tips of the wing assembly, the winglets being rotatable about at least one axis of rotation relative to the wing body for providing additional control of the aircraft, said winglets being controlled by one or more actuators of the aircraft ([0099] “The aircraft includes winglets 172 which extend past the rotatable propeller supports 166. The winglets 172 provide extra lift, which can allow for higher takeoff weights, support longer flight times, and permit the aircraft to operate at increased altitudes. The winglets 172 may be configured to remain fixed with respect to the aircraft/wings as the propeller supports 166 
Shaw teaches that these features are useful in order to provide a flight vehicle, and methods of operation thereof, having wings with foldable winglets and movable propeller assemblies which can be rotated to provide vertical and/or horizontal thrust (see Abstract & para.[0049]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Shaw, with the system disclosed by Lakic et al. in order to provide an aircraft which includes winglets which extend past the rotatable propeller supports and provide extra lift, which can allow for higher takeoff weights, support longer flight times, and permit the aircraft to operate at increased altitudes (see para.[0099]).

Claims 5 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lakic et al., Pub No.: US 20150097076 A1, in view of Easter, Pub. No.: US 20110036939 A1.

 Regarding claims 5 & 28, Lakic et al. discloses the aircraft of claim 1 & the method of claim 21. 
Lakic et al. is not explicit on “retractable cables” , however Easter, US 20110036939 A1, RAPIDLY CONVERTIBLE HYBRID AIRCRAFT AND MANUFACTURING METHOD and discloses;
wherein the wing and/or fuselage actuators comprise retractable cables; one or both of linear or rotary electric actuators; or axle strut actuators,
wherein the fuselage rotation and/or wing flex are actuated by at least one linear actuator or a cable attached to the wing and/or fuselage, the cable being selectively 
Easter teaches that these features are useful in order to provide an aircraft that can quickly convert to an automobile or motorcycle (see Abstract & para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Easter, with the system disclosed by Lakic et al. in order to convert a hybrid fixed wing aircraft into a roadworthy vehicle in a matter of seconds therefore operating efficiently in both air and ground transportation systems (see Abstract & para.[0002]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lakic et al., Pub No.: US 20150097076 A1, in view of Lisoski et al., Pub. No.: US 20030141409 A1.

Regarding claim 10, Lakic et al. discloses the aircraft of claim 9 & the method of claim 21. Lakic et al. is not explicit on “communications system”, however Lisoski et al., US 20030141409 A1, teaches Aircraft Control System and discloses;
further comprising a communications system mountable on the aircraft and in communication with the primary flight controller and a remote server, the communications system configured to receive and transmit data from the primary flight controller to the remote server ([0131] The present invention provides a control communication system for highly reliable control over the above unmanned aircraft, or any aircraft, at significantly lower cost than a dedicated control system. Indeed, this aspect of the present invention has the potential for applications far outside the relevant art of aircraft inventions, and it could be used for communication and/or control in a wide variety of situations. & [0132] Most parts of the world are interconnected through a wide variety of competing and complementary communication systems such as the Internet, land line telephone networks (leased or public), terrestrial wireless networks, cable modem networks, air phone networks, satellite networks, and other such systems.”& [0139] Additional communication subsystems can also be actively maintained and/or monitored for availability. Indeed the controller preferably monitors the availability of a plurality of available communications subsystems, the controller preferably having access to reliability data on each such subsystem that it monitors. It preferably selects whether to actually establish these additional links, and the number of additional links to actively establish and/or monitor, based on the anticipated reliability of each system and the availability of the subsystem and/or its components. ).
Lisoski et al. teaches that these features are useful in order to provide aircraft having unique controls, and related uses thereof (see Abstract & para.[0002]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Lisoski et al., with the system disclosed by Lakic et al. in order to provide communication relay services between remote areas. (see Abstract & para.[0008]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lakic et al., Pub No.: US 20150097076 A1, in view of Seale et al., Pub. No.: US 20180370624 A1.

Regarding claim 19, Lakic et al. discloses the aircraft of claim 1. 
Lakic et al. is not explicit on “fuselage located beneath the wing and detachable from the aircraft”, however, Seale et al., US 20180370624 A1, teaches ROTARY WING VTOL WITH FIXED WING FORWARD FLIGHT MODE and discloses, 

    PNG
    media_image1.png
    316
    480
    media_image1.png
    Greyscale
wherein the fuselage is located beneath the wing of the aircraft and is detachable from the aircraft ([0043] Fig. 30 shows a carrier unit with detachable fuselage, with the hub in the form of a lifting body including pitch stabilization tab and optional center propeller. Also shown are pressure sensor apertures for detecting and servo-controlling wing aerodynamic angle-of- attack. & [0044] Fig 31 shows a variation of the carrier unit of Fig. 30 with the detachable fuselage absent for independent carrier flight, also with no center prop but including twin push-pull wingtip thrust units adapted for wing pitch control in both rotary-wing and airplane flight modes. There are also mechanical air stream sensors for detecting and controlling wing angles-of-attack.). 
Seale et al. teaches that these features are useful in order to provide an aircraft's two wings and joined thruster propellers or turbines serve as rotary wings in helicopter mode and as fixed wings in airplane mode (see Abstract & para.[0049]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Seale et al., with the system disclosed by Lakic et al. in order to provide both as rotary wings in a helicopter mode and as fixed wings in an airplane mode, those wings being propelled in both modes by thrusters located along the wing spans or at the wing tips. Depending on its intended use, with the motor and prop locations having potential advantages at larger scales and where there is a priority on high disk loading and high speed airplane flight while avoiding excessive Mach numbers at the propeller tips (see para.[0009] & [0156]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lading; Gert	US 20120056031 A1	Method for Compensation of Gyroscopic Forces of a Rotor in a Helicopter
Tachau, Jeremy  et al.	US 20010051488 A1	Method and system for interactive toys
SEALE JOSEPH B et al.	WO 2016109408 A1	ROTARY WING VTOL WITH FIXED WING FORWARD FLIGHT MODE
appear to anticipate the current invention. See Notice of References cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665